              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES DENNIS,                        :    CIVIL ACTION
                                     :    NO. 18-2689
         Plaintiff,                  :
    v.                               :
                                     :
CITY OF PHILADELPHIA, et al.,        :
                                     :
         Defendants.                 :

                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                               May 15, 2019


         This case presents a novel question not yet addressed

by either this Court or the Third Circuit: may an individual

whose conviction for first-degree murder was vacated pursuant to

a writ of habeas corpus, ordering release or a new trial, and

who subsequently entered a no contest plea to third-degree

murder, bring a § 1983 claim for fabrication of evidence and

deliberate deception in connection with the vacated conviction

for first-degree murder? Plainly put, yes.

         Over twenty-five years ago, in 1992, James Dennis was

sentenced to death for first-degree murder, following a trial in

the Philadelphia Court of Common Pleas replete with instances of

police misconduct and Brady violations (the “1992 conviction”).

Three years ago, the Third Circuit, sitting en banc, granted Mr.

Dennis habeas relief on account of those very Brady violations

and observed that the Commonwealth of Pennsylvania’s case


                                 1
against Mr. Dennis was “effectively gutted.” Dennis v. Sec’y,

Pa. Dep’t of Corr., 834 F.3d 263, 269 (3d Cir. 2016).

         Following the en banc panel’s decision, the

Commonwealth was instructed to set Mr. Dennis free or retry him,

neither of which happened. Instead, the Commonwealth offered Mr.

Dennis a no contest plea to a reduced charge of third-degree

murder. On December 22, 2016, after spending over a quarter-

century on death row, Mr. Dennis entered the no contest plea,

was sentenced to time served, and left prison. He now brings a

§ 1983 claim against the City of Philadelphia and two detectives

and various Joe Doe police officers from the Philadelphia Police

Department for violations of his Fourteenth Amendment right to

due process and a fair trial.




                                2
                            TABLE OF CONTENTS
     I.          BACKGROUND ....................................... 3
            A.  The Murder & The Investigation..................    3
            B.  The Alleged Fabricated Clothing Evidence &
                Undermining of Mr. Dennis’s Alibi...............    6
            C.  The Complicity of the City......................    7
            D.  Mr. Dennis’s Habeas Petition....................    7
     II.       LEGAL STANDARD ...................................   9
     III.        DISCUSSION ...................................... 10
            A.     Heck Does Not Bar This Action.................. 11
                 1. The Heck Doctrine ............................ 11
                 2. Post-Heck Jurisprudence: Two-Conviction Cases   15
                 3. Distinguishing Third Circuit Post-Heck Case
                    Law .......................................... 19
            B.     Defendants’ Alternative Arguments are
                   Unpersuasive................................... 21
                 1. A Failure to State a Malicious Prosecution Claim
                    is Irrelevant Because Mr. Dennis Has Not Brought
                    Such a Claim ................................. 21
                 2. Mr. Dennis Has Adequately Alleged Causation .. 24
                 3. This Action is Not Time-Barred ............... 25
                 4. The Detectives are Not Entitled to Qualified
                    Immunity at this Stage ....................... 27
                 5. The City is Entitled to Qualified Immunity on
                    the Brady Claim, but the Remainder of the Claim
                    Against the City Survives .................... 31
     IV.         CONCLUSION ...................................... 33

I.    BACKGROUND


            Mr. Dennis alleges the following facts, all of which

are presumed to be true for purposes of resolving a motion to

dismiss.


      A.    The Murder & The Investigation

            On October 22, 1991, Ms. Chedell Williams was murdered

near the Fern Rock SEPTA station in Philadelphia, Pennsylvania.

                                   3
Compl. ¶¶ 8-10, ECF No. 1. According to eyewitnesses, Ms.

Williams was followed by two men, one of whom shot Ms. Williams

at close range in the neck. Id. ¶ 9. The shooter and his

accomplice then made their way towards a getaway car, driven by

a third man. Id. Nine eyewitnesses provided descriptions of the

assailants to detectives Frank Jastrzembski and Manuel Santiago

as well as various Joe Doe officers (together with the two

detectives, the “defendant officers”). Id. ¶ 11.   All nine

eyewitnesses generally described the shooter as “about 170 to

180 pounds and 5’9” to 5’10”, . . . in his late teens to early

twenties, with a dark complexion, and wearing a red sweat suit.”

Id. Notwithstanding this physical description, Mr. Dennis, who

was 5’4” and about 125 pounds with a medium complexion at the

time of the incident, was later arrested for the murder of Ms.

Williams. Id. ¶¶ 12-18. Mr. Dennis was the only person ever

arrested for the three-person crime, despite not matching the

physical description of the shooter or the other two men. Id.

¶ 18.

         Only four of the nine eyewitnesses picked Mr. Dennis

out of a photo array, which consistently placed Mr. Dennis in

the first position, and three of these four did so

“tentatively.” Id. ¶¶ 22, 24, 28, 50, 51. These were the only

eyewitnesses invited to the lineup. Id. ¶ 50. Three of these

four eyewitnesses then identified Mr. Dennis in the lineup and

                                4
subsequently testified at trial for the Commonwealth, while the

one who did not identify him in the lineup did not. Id. ¶¶ 51–

52. Defense trial counsel never learned that five of the nine

eyewitnesses never picked Mr. Dennis out of the photo array, and

despite requesting a lineup with all nine eyewitnesses, such a

lineup never occurred. Id. ¶ 50.

         Mr. Dennis alleges that the defendant officers

concealed information regarding other individuals who had

confessed their involvement with the murder or knew who was

involved and concealed and coerced certain witnesses. Id. ¶¶ 36-

38, 40-41. For example, the defendant officers did not follow up

on the inconsistencies between statements made by Zahara Howard,

who had accompanied Ms. Williams, the murder victim, to the

SEPTA station. Id. ¶¶ 32-34. Specifically, although Ms. Howard

had first told the defendant officers that she had never seen

the assailants, she later told her aunt and uncle that she

recognized the assailants from Olney High School, a school Mr.

Dennis had never attended. Id. ¶ 32. Ms. Howard’s aunt and uncle

informed the defendant officers about what Ms. Howard had said,

which was also corroborated by Ms. Williams’s aunt. Id. ¶ 33.

This information, which was recorded in the detectives’ activity

logs, was concealed from Mr. Dennis for ten years. Id. ¶ 34.

         Several days after the murder, the Philadelphia Police

Department was advised by Montgomery County law enforcement that

                                5
an inmate in the Montgomery County Prison had advised them that

he had spoken with a man who had confessed his involvement in

the murder. Id. ¶ 36. The inmate provided a signed statement,

which included details about all three men involved in the

murder and identified the source of the information. Id. ¶¶ 36–

37. The investigation itself of these three individuals and the

related materials were never provided to the defense trial

counsel; this information was revealed a decade later during

PCRA discovery. Id. ¶ 38.


      B.   The Alleged Fabricated Clothing Evidence & Undermining
           of Mr. Dennis’s Alibi

           Mr. Dennis alleges that the defendant officers

fabricated the existence of certain clothing matching the

clothing of the shooter as described by eyewitnesses to the

murder. Id. ¶¶ 45-46, 66-67. At trial, Detective Jastrzembski

testified that the clothing had been found at Mr. Dennis’s

residence but had since “disappeared” from police headquarters.

Id.

           According to Mr. Dennis, the defendant officers also

engaged in deliberate deception by concealing evidence that

would have supported Mr. Dennis’s alibi and supporting false

testimony at trial that undermined Mr. Dennis’s alibi.

Specifically, a witness’s time-stamped welfare receipt

corroborated Mr. Dennis’s alibi that he was elsewhere at the

                                 6
time of the murder. Id. ¶¶ 47–49, 65. But the defendant officers

took the only copy of the welfare receipt, never shared it with

Mr. Dennis, and did not correct the witness when she misread the

receipt’s military-style time-stamp while interviewing her. Id.

¶¶ 47–49. The witness repeated her mistake at trial. Under those

circumstances, her testimony no longer supported Mr. Dennis’s

alibi. Id. ¶ 65. It was not until direct appeal counsel obtained

a copy of the receipt that the witness’s mistake and the import

of that mistake became apparent. Id. ¶¶ 48–49.


    C.   The Complicity of the City

         Further, according to Mr. Dennis, the City of

Philadelphia, which operates, directs and controls the

Philadelphia Police Department, maintained a policy, practice,

or custom of misconduct in homicide investigations, including

using coercive interview and interrogation techniques,

fabricating and tampering with evidence, and conducting improper

identification procedures. Id. ¶¶ 82–83. To that end, the City

failed to discipline, train, and take remedial action against

detectives and police officers who engaged in such misconduct

and abused their authority. See id. ¶ 1.


    D.   Mr. Dennis’s Habeas Petition

         Against that factual background, Mr. Dennis began

federal habeas proceedings in 2011 in the Eastern District of


                                7
Pennsylvania. Dennis v. Wetzel, 966 F. Supp. 2d 489, 498 (E.D.

Pa. 2013). After reviewing Mr. Dennis’s habeas petition, Judge

Brody vacated Mr. Dennis’s conviction, expressing concern that

Mr. Dennis “was wrongfully convicted and sentenced to die for a

crime he did not commit.” See id. at 518. On February 9, 2015,

however, a Third Circuit panel reversed and remanded the case

back to Judge Brody. See Dennis v. Sec’y, Pa. Dep’t of Corr.,

777 F.3d 642 (3d Cir. 2015). Subsequently, on August 23, 2016,

the Third Circuit, en banc, reversed the Third Circuit panel

decision and reinstated the vacatur of Mr. Dennis’s conviction,

noting that the Commonwealth’s case was “effectively gutted.”

See Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263, 269 (3d

Cir. 2016). In its mandate, issued on September 30, 2016, the

Third Circuit directed the Commonwealth either to set Mr. Dennis

free or retry him. See Mandate, Docket No. 13-9003; see also

Mandate, Docket No. 11-1660, ECF No. 64.

         Rather than do either, the Commonwealth offered Mr.

Dennis a no contest plea to third-degree murder, which Mr.

Dennis entered on December 22, 2016. After nearly twenty-five

years on death row, Mr. Dennis walked out of prison.

         Mr. Dennis now brings this action under 42 U.S.C.

§ 1983 seeking redress for the alleged fabrication of evidence

and deliberate deception by the defendant officers, as described



                                8
above, that deprived him of his Fourteenth Amendment right to

due process of law and a fair trial.


          The two named detectives and the City have moved to

dismiss the complaint. The Court heard argument on the motion to

dismiss, and the motion is now ready for disposition.


II.   LEGAL STANDARD


          A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6). When considering such a motion, the Court must “accept

as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the

light most favorable to the non-moving party.” DeBenedictis v.

Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir. 2007) (internal

quotation marks removed). To withstand a motion to dismiss, the

complaint’s “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). This “requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Id. Although a

plaintiff is entitled to all reasonable inferences from the

facts alleged, a plaintiff’s legal conclusions are not entitled

to deference, and the Court is “not bound to accept as true a



                                9
legal conclusion couched as a factual allegation.” Papasan v.

Allain, 478 U.S. 265, 286 (1986).

         The pleadings must contain sufficient factual

allegations so as to state a facially plausible claim for

relief. See, e.g., Gelman v. State Farm Mut. Auto. Ins. Co., 583

F.3d 187, 190 (3d Cir. 2009). “‘A claim has facial plausibility

when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable

for the misconduct alleged.’” Id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). In deciding a Rule 12(b)(6) motion,

the Court limits its inquiry to the facts alleged in the

complaint and its attachments, matters of public record, and

undisputedly authentic documents if the complainant’s claims are

based upon these documents. See Jordan v. Fox, Rothschild,

O’Brien & Frankel, 20 F.3d 1250, 1261 (3d Cir. 1994); Pension

Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993).


III. DISCUSSION


         Mr. Dennis has brought claims under § 1983 for

fabrication of evidence and deliberate deception by the

defendant officers in violation of his Fourteenth Amendment

right to due process and a fair trial in connection with his

1992 conviction. As used in Mr. Dennis’s complaint, “deliberate

                               10
deception” refers to the defendant officers’ concealment of

relevant and material evidence and support of false testimony at

trial. Mr. Dennis has also alleged civil rights conspiracy and

failure to intervene against all Defendants, supervisory

liability against Detective Jastrzembski, and municipal

liability against the City in connection with his 1992

conviction.

         Defendants’ principal argument in their motion to

dismiss Mr. Dennis’s complaint is that Heck v. Humphrey, 512

U.S. 477 (1994), bars this action because by entering a no

contest plea in 2016 after securing federal habeas relief for

the 1992 conviction, any § 1983 relief awarded to Mr. Dennis

would necessarily undermine the validity of the 2016 plea. The

Court first discusses the applicability of Heck to the facts of

this case and then turns to an analysis of Defendants’

alternative arguments.


    A.   Heck Does Not Bar This Action

         1.   The Heck Doctrine

         When an individual convicted of a crime brings a

§ 1983 claim for a violation of his constitutional rights in

connection with his conviction or sentence, an inevitable

problem arises because success on the § 1983 claim could

effectively serve as a collateral attack on the underlying

criminal conviction. Heck, 512 U.S. at 484–87. In other words,
                               11
success on the § 1983 claim could undermine the validity of the

underlying criminal conviction.

          For example, a man is convicted in state court of

voluntary manslaughter.1 He is sentenced to fifteen years in

prison. Following his conviction and sentencing, he brings a

§ 1983 claim for damages, alleging that the police, under color

of state law, engaged in an unlawful investigation and destroyed

exculpatory evidence. His conviction remains outstanding and

unchallenged. But how could the conviction be valid if he

recovered damages for the unlawful investigation that resulted

in that conviction? It could not. Success on the § 1983 suit

would undermine the validity of the underlying conviction. Such

a result is impermissible because absent relief from the state

court, only federal habeas relief can vacate the conviction.

But, of course, not all § 1983 claims are alike just as not all

convictions are alike. How, then, are courts to determine when a

§ 1983 claim would undermine the validity of an underlying

conviction?

          In Heck, the Supreme Court provided the answer. There,

the Supreme Court explained that in order to recover damages

under § 1983 “for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose


1 The facts for this example are drawn from the facts of Heck.
See generally Heck, 512 U.S. at 479–80.
                                  12
unlawfulness would render a conviction or sentence invalid, a

§ 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s

issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck,

512 U.S. at 486-87 (emphasis added) (internal citations

omitted). “But if the district court determines that the

plaintiff’s action, even if successful, will not demonstrate the

invalidity of any outstanding criminal judgment against the

plaintiff, the action should be allowed to proceed, in the

absence of some other bar to the suit.” Id. at 487 (internal

citations omitted).

         In many ways, applying Heck’s dictates should be

simple enough to follow by applying a two-step inquiry. First,

the Court asks the following question: would a favorable

judgment in the plaintiff’s § 1983 action undermine the validity

of his conviction or sentence? If yes, the Court proceeds to the

second step and asks the following question: has that conviction

or sentence has been invalidated? Heck supplies four ways in

which the conviction or sentence could be invalidated: (1)

reversed on direct appeal, (2) expunged by executive order, (3)

declared invalid by an authorized state tribunal, or (4) called

into question by a federal writ of habeas corpus. Id. at 486–87.

                               13
          To clarify, imagine a chain of events beginning with a

police investigation, followed by a conviction, followed by a

§ 1983 claim; the chain is unbroken from the conviction to the

§ 1983 claim. If this were the chain of events leading up to Mr.

Dennis’s § 1983 claim, Defendants would be correct that Heck

bars the action. But, importantly, this is not Mr. Dennis’s

path. The difference is that Mr. Dennis’s 1992 conviction was

vacated; he was granted federal habeas relief, breaking the

chain of events leading up to his § 1983 claim. Following the

issuance of federal habeas relief, Mr. Dennis entered a no

contest plea. Therefore, the issue in this case is whether a

§ 1983 action may proceed when there are two convictions, one of

which has been invalidated (the 1992 conviction) and one of

which has not (the 2016 no contest plea conviction).2




2 The Court notes that there are some post-Heck cases where the
Court’s inquiry starts and stops with step one. For example, in
the Third Circuit, certain § 1983 claims regarding excessive
force have been permitted, even in cases where the underlying
criminal conviction had not been invalidated. Lora-Pena v. FBI,
529 F.3d 503, 506 (3d Cir. 2008); Nelson v. Jashurek, 109 F.3d
142, 145-46 (3d Cir. 1997); Fuller v. Narkin, Civil Action No.
16-995, 2018 WL 6171645, at *1 (E.D. Pa. Nov. 26, 2018), appeal
docketed, No. 18-3660 (3d Cir. Dec. 7, 2018). This makes sense.
Would a § 1983 claim regarding excessive force necessarily
undermine the validity of the underlying conviction? In most
cases, the answer would be no, and Heck would not bar the
action. After all, even the guilty are entitled to be free from
the use of excessive force.


                               14
          2.   Post-Heck Jurisprudence: Two-Conviction Cases

          To answer the question about whether a § 1983 action

may proceed when there are two convictions, which has not yet

been addressed by the Third Circuit, the Court looks in the

first instance to how other courts have confronted similar

issues.

          Sister circuits and district courts have held that, in

certain circumstances, a plaintiff may bring a § 1983 claim for

Miranda violations and Brady violations related to a conviction

that had been vacated or called into question, notwithstanding

the existence of a subsequent guilty plea or conviction based on

the same general underlying conduct of the plaintiff. See

Jackson v. Barnes, 749 F.3d 755, 758 (9th Cir. 2014); Poventud

v. City of New York, 750 F.3d 121, 124-25 (2d Cir. 2014) (en

banc); Smith v. Gonzales, 222 F.3d 1220, 1222 (10th Cir. 2000);

Munchinski v. Solomon, 2:13cv1280, 2014 WL 11474847, at *5 (W.D.

Pa. Sept. 15, 2014), rev’d on other grounds, 618 F. App’x 150

(3d Cir. 2015).

          In such two-conviction cases, these courts ask a

modified version of the first question in the two-step inquiry:

what is the effect, if any, of the particular § 1983 action on

the first conviction as well as the second conviction? If the

answer is that one (or both) of the convictions would be




                               15
undermined, the Court proceeds to step two and asks if the

conviction that would be undermined has been invalidated.

         In a thorough en banc opinion, the Second Circuit

addressed a two-conviction case similar to Mr. Dennis’s. There,

a plaintiff was convicted in 1998 of attempted murder, among

other crimes. Poventud, 750 F.3d at 124. This conviction was

vacated by a successful state collateral challenge based on

Brady violations. Id. But following this relief, Mr. Poventud

entered a guilty plea in 2006 to a lesser charge (attempted

robbery) based on the same underlying conduct associated with

the 1998 conviction (the “2006 plea conviction”) for a sentence

of “time already served” and walked out of prison. Id.

         Mr. Poventud then brought a § 1983 claim based on the

Brady violations associated with his first conviction (the “1998

conviction”). Id. Because there were two convictions, the 1998

conviction and the 2006 plea conviction, the Second Circuit

effectively asked the modified step one question: what was the

effect, if any, of Mr. Poventud’s § 1983 action on his 1998

conviction as well as his 2006 plea conviction?

         The Second Circuit reasoned that “[t]he remedy for a

Brady claim is . . . a new trial, as proof of the constitutional

violation need not be at odds with his guilt.” Id. at 133

(citing United States v. Sipe, 388 F.3d 471, 493 (5th Cir.

2004)). The Second Circuit then explained that “Brady-based

                               16
§ 1983 claims necessarily imply the invalidity of the challenged

conviction in the trial (or plea) in which the Brady violation

occurred.” Id. at 132 (emphasis in original) (internal citations

omitted). Logically, the subsequent plea conviction could not

possibly replicate the Brady violations associated with Mr.

Poventud’s first conviction. See id. at 134. Therefore, Mr.

Poventud’s § 1983 action, if successful, would only have

undermined the validity of the 1998 conviction, which had been

vacated, and would not have undermined the validity of the later

guilty plea. Id. In other words, “far from necessarily implying

the invalidity of his second conviction,” the § 1983 action

would “not have any bearing on it.” Jackson, 749 F.3d at 760

(internal quotations marks and alterations omitted).

          Having determined in step one that only the validity

of the 1998 conviction would be undermined if Mr. Poventud

succeeded on his § 1983 action, the Second Circuit proceeded to

step two: had the 1998 conviction been invalidated? The answer

was yes; that conviction had been vacated by the state court.

Therefore, the Second Circuit held that Heck did not bar the

action.


              a. Application to Mr. Dennis’s Action

          Here, Mr. Dennis has alleged fabrication of evidence

and deliberate deception in violation of his Fourteenth



                               17
Amendment right to due process and a fair trial in connection

with his 1992 conviction. This type of action, like a Brady-

based action, only bears on the conviction in which the

violations occurred and not on a subsequent conviction, even if

based on the same general underlying conduct of the plaintiff.

         Why is this so? A Brady violation bears upon due

process and the fairness of the trial and not upon an

individual’s ultimate guilt or innocence. Similarly, fabricated

evidence and deliberate deception, including the support of

false testimony at trial, thwart the basic purposes of due

process and work to deny an individual a fair trial. Under our

system of justice, even the guilty are entitled to due process

and a fair trial. In other words, if a plaintiff brings a § 1983

claim that does not depend upon his ultimate guilt or innocence

of the underlying conviction, it does not matter even if after

the first criminal conviction is vacated, he is convicted a

second time for the same conduct.

         The Ninth Circuit clarified this point further in

Jackson. There, the plaintiff, Mr. Jackson, was reconvicted of

first-degree murder following the issuance of habeas relief.

Jackson, 749 F.3d at 758–59. Notwithstanding the reconviction,

the Ninth Circuit found that his § 1983 claim for Fifth

Amendment violations stemming from his first conviction were not

barred by Heck. Id. at 760–61. In reaching this conclusion, the

                               18
Ninth Circuit explained that the second conviction was a “clean

conviction” and “entirely insulated from the . . . violation

associated with his initial conviction.” Id. at 761; see also

Poventud, 750 F.3d at 132. Therefore, a § 1983 action such as

Mr. Dennis’s, like Mr. Poventud’s in the Second Circuit and Mr.

Jackson’s in the Ninth Circuit, only bears on the conviction in

which the violations occurred, i.e., the 1992 conviction.

          Because, here, success on Mr. Dennis’s § 1983 action

would only undermine the validity of his 1992 conviction, where

the alleged Fourteenth Amendment violations occurred, the Court

moves to the second question: has the 1992 conviction been

invalidated? Yes. The 1992 conviction was vacated by a federal

writ of habeas corpus. Therefore, Heck does not bar this action.


          3.   Distinguishing Third Circuit Post-Heck Case Law

          Next, Defendants place much emphasis on two Third

Circuit cases. But these cases are inapposite as both present

the standard one-conviction case. In the present action,

however, as previously discussed, the Court is faced with a two-

conviction case where one conviction has been invalidated and

one has not.

           In Curry v. Yachera, 835 F.3d 373, 377-79 (3d Cir.

2016), the Third Circuit affirmed the District Court’s decision

to grant a motion to dismiss based on Heck, where the plaintiff



                                19
had entered a no contest plea. But the plaintiff’s single

conviction had never been invalidated. His claim for § 1983

relief for malicious prosecution, if successful, would have

undermined the validity of his underlying conviction, which was

never invalidated. Therefore, Heck barred the action.

          In Gilles v. Davis, 427 F.3d 197 (3d Cir. 2005), a

plaintiff sought damages under § 1983 for violation of his First

Amendment rights when he was arrested for disorderly conduct.

427 F.3d at 203. Like Curry, Gilles was a one-conviction case,

but unlike in Curry, the Gilles plaintiff had received an

expungement of his conviction pursuant to the “Accelerated

Rehabilitative Disposition (ARD)” program. Id. at 202.

Nevertheless, success on the § 1983 claim would still undermine

the validity of the plaintiff’s underlying conviction because

the underlying conviction had never been invalidated by a form

of executive expungement or other form of invalidation as

contemplated in Heck. Id. at 210-11. Therefore, Heck barred the

action. Id. at 211-12.

          Mr. Dennis, unlike the plaintiffs in Curry and Gilles,

has met the plain requirements of Heck; by securing federal

habeas relief, his 1992 conviction no longer stands. Therefore,

he now may seek damages under § 1983 related to his 1992

conviction.



                                20
     B.    Defendants’ Alternative Arguments are Unpersuasive

           1.   A Failure to State a Malicious Prosecution Claim
           is Irrelevant Because Mr. Dennis Has Not Brought Such
           a Claim

           Defendants insist that Mr. Dennis’s claims are akin to

malicious prosecution, which requires a final favorable

termination.3 According to Defendants, Mr. Dennis’s no contest

plea is not a final favorable termination, so his action must

fail as a matter of law.

           Defendants’ argument is mistaken for two reasons: (1)

it improperly treats Mr. Dennis’s action as a malicious

prosecution claim, which he has specifically stated he is not

alleging,4 and (2) it confuses the final favorable termination

requirement for malicious prosecution claims with the dictates

of Heck.

           The Third Circuit has clarified that fabrication of

evidence is a stand-alone claim that is not dependent upon a

malicious prosecution claim. Halsey v. Pfeiffer, 750 F.3d 273,

292 (3d Cir. 2014) (rejecting the “contention that evidence-

3 The tort of malicious prosecution requires a final termination
in favor of the accused. See Merkle v. Upper Dublin Sch. Dist.,
211 F.3d 782, 791 (3d Cir. 2000); Poventud, 750 F.3d at 131. To
that end, when the accused voluntarily enters into a compromise
to terminate the prosecution, there is no final favorable
termination. See Poventud, 750 F.3d at 131; see also Restatement
(Second) of Torts § 660(d) (1977).
4 Rather than treat Mr. Dennis’s claims as they are alleged,
depending upon the argument being made, Defendants insist on
treating Mr. Dennis’s claims as either malicious prosecution
claims or Brady claims.
                                 21
fabrication claims must be tied to malicious prosecution

cases”). Indeed, the Third Circuit has found that it would be

“untenable” to hold that “there would not be a redressable

constitutional violation when a state actor used fabricated

evidence in a criminal proceeding if the plaintiff suing the

actor could not prove the elements of a malicious prosecution

case . . . .” Id.

         Poventud, too, supports this contention that a

Fourteenth Amendment § 1983 claim such as one for fabrication of

evidence is distinct from a malicious prosecution claim.

Poventud, 750 F.3d at 132 (holding that “[n]ot every § 1983

claim that arises out of a criminal case requires . . .

favorable termination” and explaining that “[u]nlike malicious

prosecution, many violations of constitutional rights, even

during the criminal process, may be remedied without impugning

the validity of a conviction”). Even Heck acknowledges the

possibility that remedying certain violations of constitutional

rights will not undermine the validity of the underlying

conviction. Heck, 512 U.S. at 487 n.7 (explaining that “a suit

for damages attributable to an allegedly unreasonable search may

lie even if the challenged search produced evidence that was

introduced in a state criminal trial resulting in the § 1983

plaintiff’s still-outstanding conviction”).



                               22
          The practical effect of Defendants’ argument would

eviscerate the rule from Halsey that distinguishes fabrication-

of-evidence claims from malicious prosecution claims.5

          The distinction between a deliberate deception claim

and a malicious prosecution claim dates at least as far back as

1935 when the Supreme Court explained that a distinct

deprivation of liberty occurs when there is a “deliberate

deception of court and jury by the presentation of testimony

known to be perjured.” Mooney v. Holohan, 294 U.S. 103, 112

(1935). Again, in 1942, the Supreme Court reiterated this point,

holding that “imprisonment resulted from perjured testimony,

knowingly used by the State authorities to obtain [a]

conviction, and from the deliberate suppression by those same

authorities of evidence favorable to [the plaintiff]”

sufficiently states “a deprivation of rights guaranteed by the

Federal Constitution.” Pyle v. Kansas, 317 U.S. 213, 216 (1942).

Neither of these early instances of a deliberate deception claim

5 Two non-precedential Third Circuit opinions have stated that
fabrication-of-evidence claims, like malicious prosecution
claims, do not accrue until the underlying criminal proceedings
terminated in the accused’s favor. See Floyd v. Att’y Gen. of
Pa., 722 F. App’x 112, 114 (3d Cir. 2018); Ortiz v. N.J. State
Police, 747 F. App’x 73, 77 (3d Cir. 2018). Regardless of their
non-precedential value, those cases are inapposite to this case
in that they are one-conviction cases focused on accrual issues.
Further, both cases recognize the ways in which a conviction can
be invalidated in accordance with Heck. Floyd, 722 F. App’x at
114; Ortiz, 747 F. App’x at 79. It was simply the case that such
invalidation had not occurred in those one-conviction cases.


                               23
was contingent upon a malicious prosecution claim. Like a

fabrication-of-evidence claim, deliberate deception does not

depend upon the elements of a malicious prosecution claim but

rather requires the plaintiff to show that the conduct at issue

“was so significant that it could have affected the outcome of

the criminal case.” Halsey, 750 F.3d at 295.

         Under those circumstances, a failure to plead a

malicious prosecution claim does not derail Mr. Dennis’s claims

for fabrication of evidence and deliberate deception.


         2.   Mr. Dennis Has Adequately Alleged Causation

         Defendants argue that because Mr. Dennis entered a no

contest plea to third-degree murder (the 2016 plea conviction),

he cannot adequately allege causation between the defendant

officers’ misconduct and his first-degree murder conviction (the

1992 conviction). In order to succeed on a § 1983 claim for

fabrication of evidence, Mr. Dennis must prove that “there is a

reasonable likelihood, that, without the use of that evidence,

[he] would not have been convicted.” Halsey, 750 F.3d at 294.

Similarly, to succeed on his deliberate deception claim, Mr.

Dennis would need to prove by a preponderance of the evidence

that he would not have been convicted of first-degree murder in

the absence of the deliberate deception. See Drumgold v.

Callahan, 707 F.3d 28, 49 (1st Cir. 2013).



                               24
         Defendants mischaracterize the nature of Mr. Dennis’s

§ 1983 action. Mr. Dennis is not seeking damages related to the

conviction pursuant to his 2016 no contest plea. Rather, he is

seeking redress for the violations that occurred at his first

trial, wherein he was convicted of first-degree murder and

sentenced to death in 1992. Therefore, the lack of causation

argument fails.


         3.   This Action is Not Time-Barred

         Defendants have also argued that Mr. Dennis’s claim is

time-barred. The statute of limitations for § 1983 actions is

governed by state tort law. Wilson v. Garcia, 471 U.S. 261, 279–

80 (1985). In Pennsylvania, state tort law provides a two-year

statute of limitations. 42 Pa. Cons. Stat. § 5524(2).

         As explained in Heck, recovery under § 1983 for

unlawful actions that would render a conviction or sentence

invalid requires that the plaintiff prove that the conviction or

sentence has been reversed or otherwise called into question by

the issuance of a writ of habeas corpus. Heck, 512 U.S. at 486-

87. Therefore, the Court must first determine when Mr. Dennis

was first afforded habeas relief by the district court, i.e.,

when his 1992 conviction was first called into question.

         On August 21, 2013, the district court granted Mr.

Dennis’s habeas petition. Defendants appealed this decision on



                               25
September 20, 2013. On October 22, 2013, the district court

stayed its order granting Mr. Dennis habeas relief pending the

appeal. Defendants argue that the clock stopped running only

when the district court stayed its order vacating the 1992

conviction.6 Assuming Defendants’ argument to be the case, the

statute of limitations ran from the district court’s order

granting habeas relief (August 21, 2013) until it stayed that

order pending the appeal (October 22, 2013), a period of 62

days.

          So, on what date did the clock restart for statute of

limitations purposes? The clock restarted on September 30, 2016,

the date that the Third Circuit issued the mandate affirming the

district court’s order granting Mr. Dennis habeas relief and

reinstating the vacatur. See Fed. R. App. P. 41(c) (“The mandate

is effective when issued.”). As the advisory committee notes to

Federal Rule of Appellate Procedure 41(c) make clear, “[a] court

of appeals’ judgment or order is not final until issuance of the

mandate; at that time the parties’ obligations become fixed.”

Fed. R. App. P. 41(c) advisory committee’s note to 1998

amendment; see also Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d

90, 97-98 (3d Cir. 1988) (“An appellate court’s decision is not

final until its mandate issues.”). Until the mandate issued on

6 As will become apparent, the Court need not determine whether
the clock stopped running as soon as the notice of appeal was
filed, an even earlier date.
                               26
September 30, 2016, “the appeal . . . was still pending and the

litigation had not yet come to an end,” and the district court’s

stay remained in effect. Mary Ann Pensiero, Inc., 847 F.2d at

97; see also In re Chambers Development Co., 148 F.3d 214, 224

n.8 (3d Cir. 1998).

         Therefore, the clock on the statute of limitations ran

from the date the district court entered its order granting

habeas relief to the date the district court entered its order

staying its earlier order granting habeas relief (62 days) plus

from the date the Third Circuit issued the mandate to the filing

of this action (635 days), for a total of 697 days. Given that

the statute of limitations for Mr. Dennis’s action is two years

(730 days), Mr. Dennis’s action was timely by 33 days (730-697 =

33).


         4.   The Detectives are Not Entitled to Qualified
         Immunity at this Stage

         Defendant detectives also argue that they are entitled

to qualified immunity at this time.

         Qualified immunity shields “government officials

performing discretionary functions . . . from liability for

civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a

reasonable person should have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). In other words, government officials are

                               27
entitled to immunity in their individual capacities unless

“[t]aken in the light most favorable to the party asserting the

injury, . . . the facts alleged show the officer’s conduct

violated a constitutional right” and “the right was clearly

established” at the time of the alleged constitutional

violation. Saucier v. Katz, 533 U.S. 194, 201 (2001).

         Recent Supreme Court case law has emphasized that “the

clearly established right must be defined with specificity.”

City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019).

Although this specificity is “particularly important in

excessive force cases,” in any type of case in which qualified

immunity is raised, the Court must be careful to avoid defining

“clearly established law at a high level of generality.” Id.

(quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018))

(internal quotation marks omitted). The Supreme Court has

further explained that although “there does not have to be a

case directly on point, existing precedent must place the

lawfulness of the particular action beyond debate.” Dist. of

Columbia v. Wesby, 138 S. Ct. 577, 590 (2018). But the Supreme

Court has gone on to note that “there can be the rare obvious

case, where the unlawfulness of the officer’s conduct is

sufficiently clear even though existing precedent does not

address similar circumstances.” City of Escondido, 139 S. Ct. at

503 (internal quotation marks omitted).

                               28
         Importantly, the Court emphasizes that this case is at

the motion-to-dismiss stage, and at this stage in the

proceedings, “qualified immunity will be upheld . . . only when

the immunity is established on the face of the complaint.”

Thomas v. Independence Twp., 463 F.3d 285, 291 (3d Cir. 2006).

Therefore, at this stage in the proceedings, the Court focuses

its inquiry on Mr. Dennis’s allegations in the complaint. See

Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d

850, 859 (3d Cir. 2014).

         Defendants raise two arguments as to why the two named

detectives are entitled to qualified immunity: (1) Mr. Dennis’s

2016 acceptance of a no contest plea makes it impossible for a

reasonable detective to have known that he was violating clearly

established law in 1992, and (2) Mr. Dennis’s claims seek relief

for Brady violations occurring before Brady obligations of the

police had been established. Each is discussed in turn.

         First, Defendants argue that “no reasonable detective

serving [in] 1992 . . . could possibly have known that she could

be sued for a Brady or fabrication of evidence violation by a

plaintiff who had pled guilty or no contest.” Mot. to Dismiss at

13. Defendants’ argument on this point is obtuse and does not

properly frame the qualified immunity inquiry. See, e.g., Sauers

v. Borough of Nesquehoning, 905 F.3d 711, 719 (3d Cir. 2018)

(explaining that the qualified immunity inquiry was whether the

                               29
right at issue in that case was clearly established at the time

the alleged conduct occurred).

         Second, Defendants recharacterize Mr. Dennis’s

fabrication-of-evidence and deliberate deception claims as a

Brady claim. Id. at 14. They argue that because it was not

clearly established in 1992 that police officers had any Brady

obligations, the Defendant detectives are entitled to qualified

immunity. Id.

         As a general matter, Defendants are correct that the

Brady obligations of police officers were not established until

1995 when the Supreme Court decided Kyles v. Whitley, 514 U.S.

419 (1995). See also Gibson v. Superintendent of N.J. Dep’t of

Law & Pub. Safety, 411 F.3d 427, 443-44 (3d Cir. 2005)

(explaining that the police’s Brady obligations were not clearly

established until the Supreme Court’s decision in Kyles v.

Whitley). But Mr. Dennis has not alleged that he is seeking

relief from the two named detectives for Brady violations, and

at the motion-to-dismiss stage, the Court focuses on the

allegations in the complaint, in which Mr. Dennis has not sought

individual liability for Brady violations. To be clear, based on

the complaint, the Court declines to re-characterize Mr.

Dennis’s fabrication-of-evidence and deliberate deception claims

simply as a Brady claim.



                                 30
         Therefore, the Court denies qualified immunity at this

time. Defendant detectives may, however, reargue their

entitlement to qualified immunity at a later stage in the

proceedings, if applicable.   7




         5.   The City is Entitled to Qualified Immunity on the
         Brady Claim, but the Remainder of the Claim Against
         the City Survives

         In asserting his § 1983 claim against the City, Mr.

Dennis must “identify a municipal policy or custom that amounts

to deliberate indifference to the rights of people with whom the

police come into contact.” Carswell v. Borough of Homestead, 381

F.3d 235, 244 (3d Cir. 2004). The deliberate indifference

standard “is a stringent standard of fault, requiring proof that

a municipal actor disregarded a known or obvious consequence of

his action.” Connick v. Thompson, 563 U.S. 51, 61 (2011)

(internal quotation marks omitted). Although the Third Circuit

has not squarely addressed the issue, other courts have found

that “a municipality cannot be deliberately indifferent to a

right that is not clearly established.” Thomas v. City of

Phila., 290 F. Supp. 3d 371, 387 (E.D. Pa. 2018); see also

Szabla v. City of Brooklyn Park, 486 F.3d 385, 393 (8th Cir.


7 The Court further observes that at least some of the specific
conduct alleged by the two named detectives could, if true,
likely have violated clearly established law in 1992. See Miller
v. Pate, 386 U.S. 1, 6-7 (1967).



                                  31
2007); Townes v. City of N.Y., 176 F.3d 138, 143–44 (2d Cir.

1999).

         Here, part of Mr. Dennis’s claim against the City for

municipal liability appears to include liability for a failure

to train officers regarding their duty to disclose exculpatory

evidence. In other words, part of Mr. Dennis’s claim against the

City could be read to include liability for the Brady violations

he endured. Defendants appear to have only argued that the City

is entitled to qualified immunity insofar as Mr. Dennis’s claim

against the City includes the City’s failure to train,

supervise, and discipline officers regarding the responsibility

to provide Brady materials to the prosecutor’s office because

the right was not clearly established in 1992. This is correct;

as discussed above, police officers and police departments did

not have clearly established Brady obligations until 1995 when

the Supreme Court decided Kyles v. Whitley, 514 U.S. 419 (1995).

See Gibson, 411 F.3d at 443.

         But Mr. Dennis’s municipal liability claim encompasses

more than just Brady liability. Yet, it does not appear as

though Defendants have challenged the other aspects of the

municipal liability claim. Therefore, the Court concludes that,

based on the allegations in the complaint, the City is entitled

to qualified immunity insofar as the municipal liability claim

encompasses liability for a failure to train or discipline

                               32
regarding Brady obligations. The other aspects of the claim

against the City may go forward as pleaded.


IV.   CONCLUSION


       In his action before the Court today, Mr. Dennis seeks

redress for the allegedly deliberate wrongdoing regarding the

use of fabricated evidence and deliberate deception by the

police that occurred at the trial associated only with his 1992

conviction. Importantly, Mr. Dennis’s conviction for first-

degree murder in 1992 was vacated. In 2016, Mr. Dennis entered a

no contest plea to third-degree murder, but as Mr. Dennis only

seeks redress for alleged constitutional violations in

connection with his 1992 conviction, Heck presents no bar. The

Court also concludes that Mr. Dennis’s claim is timely and that

qualified immunity is not available to the Defendant detectives

at this time. Further, the Court concludes that the municipal

liability claim will go forward, though the City is entitled to

qualified immunity to the extent Mr. Dennis seeks relief based

upon Brady violations. For the foregoing reasons, the Court will

afford Mr. Dennis the opportunity to argue for the redress he

believes he deserves in light of the alleged deprivation of his

constitutional rights.

       An appropriate order follows.




                               33
